Case: 20-20359     Document: 00515952419         Page: 1     Date Filed: 07/26/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 26, 2021
                                  No. 20-20359                            Lyle W. Cayce
                                                                               Clerk

   Zachariah Harvey,

                                                           Plaintiff—Appellant,

                                       versus

   Ken Paxton, Attorney General,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-1090


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Zachariah Harvey, Texas prisoner # 1853348, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the district court’s dismissal
   of his 42 U.S.C. § 1983 complaint for failure to state a claim for relief. The
   district court found that Harvey’s claims were barred by Heck v. Humphrey,
   512 U.S. 477 (1994). For the same reason, the district court denied Harvey


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20359      Document: 00515952419          Page: 2    Date Filed: 07/26/2021




                                    No. 20-20359


   permission to proceed IFP on appeal and certified that the appeal was not
   taken in good faith.
          By moving to proceed IFP, Harvey is challenging the district court’s
   certification that this appeal was not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
   “is limited to whether the appeal involves legal points arguable on their
   merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983) (internal quotation marks and citations omitted).
          Harvey argues that the appellee was responsible for his subordinates
   following unconstitutional policies to deprive him of his constitutional rights
   in connection with Harvey’s conviction. Harvey further asserts that he was
   unable to obtain certain records relating to his conviction. However, he does
   not adequately address or challenge the district court’s finding that his claims
   were barred by Heck. Because he fails to adequately brief any relevant issues,
   they are abandoned. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987). Harvey’s appeal lacks any issue of arguable
   merit and is therefore frivolous. See Howard, 707 F.2d at 220.
          Accordingly, his motion for leave to proceed IFP on appeal is
   DENIED, and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d
   at 202 & n.24; 5TH CIR. R. 42.2. His motion for the appointment of counsel
   is DENIED.
          The dismissal of Harvey’s complaint by the district court for failure
   to state a claim and the dismissal of this appeal as frivolous count as strikes
   under 28 U.S.C. § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1763
   (2015). Harvey has previously received a strike for a dismissal of another
   § 1983 complaint for failure to state a claim. Harvey v. Livingston, 4:14-CV-
   2272 (S.D. Tex. Aug. 14, 2014). Because Harvey now has at least three
   strikes, he is BARRED from proceeding IFP in any civil action or appeal




                                          2
Case: 20-20359      Document: 00515952419          Page: 3   Date Filed: 07/26/2021




                                    No. 20-20359


   filed in a court of the United States while he is incarcerated or detained in
   any facility unless he is under imminent danger of serious physical injury. See
   § 1915(g). He is WARNED that any pending or future frivolous or repetitive
   filings in this court or any court subject to this court’s jurisdiction may
   subject him to additional sanctions, and he is directed to review all pending
   matters and move to dismiss any that are frivolous, repetitive, or otherwise
   abusive.




                                         3